

117 HR 4404 IH: Kissimmee River Wild and Scenic River Act
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4404IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mr. Soto (for himself and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to designate segments of the Kissimmee River in the State of Florida as a component of the Wild and Scenic Rivers System, and for other purposes.1.Short titleThis Act may be cited as the Kissimmee River Wild and Scenic River Act.2.Designation of wild and scenic river segments, Kissimmee River, FloridaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(231)Kissimmee River, Florida(A)In generalThe restored segment of the Kissimmee River, beginning approximately 16 miles downstream of Lake Kissimmee and ending approximately 15 miles upstream of Lake Okeechobee, to be administered by the Secretary of the Interior as a scenic river.(B)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (A) is withdrawn from all forms of—(i)entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)disposition under all laws relating to mineral and geothermal leasing or mineral materials..